DETAILED REISSUE ACTION
This is a FINAL REJECTION in broadening reissue application 16/676791. Since the application has an effective filing date of 15 March 2013, which is prior to 16 March 2013, this reissue examination is taking place under the pre-AIA  first to invent provisions; since the application has an actual filing date of 07 November 2019, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions. The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Application Data Sheet
Applicant has made no response to the objection to the Application Data Sheet in the previous Office action and thus the objection is maintained.
The Application Data Sheet, filed on 07 November 2019, is objected to under 37 CFR §1.176.
The “Filing By Reference” section (p. 2), part of the “Applicant 1” section (p. 6), and the “Privacy Act Statement” section (p. 9) are filled with nonsensical data.

Claim Objections
Claims 20-27, 38 and 39, as filed on 19 August 2022, are objected to for failing to comply with 37 CFR §1.173(d).
37 CFR §1.173(d) recites, in pertinent part, (emphasis added):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined…

Since each of claims 20-27, 38 and 39 are new, relative to the patent being reissued, they should carry the status identifier ‘(New)’, and be entirely underlined without further mark-up. Appropriate correction is required.

Impermissible Recapture
Amended new claims 20-27 and 38 stand, and newly added claim 39 is, rejected as being based upon impermissible recapture under 35 USC §251.
MPEP §1412.02 reads, in part:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Regarding step one, the new claims have broadened in two respects:
First, the patented claims require the composition to comprise about 0.0001 to about 2.0% (w/v) of a cationic antiseptic agent comprising a cationic surfactant and one of a biguanide or a bis-(dihydropyridinyl)-decane derivative, while the new claims require the composition to comprise about 2% (w/v) of chlorhexidine gluconate, but do not require cationic surfactant. This is broadening as a composition comprising chlorhexidine gluconate, but not a cationic surfactant would not have infringed the patent under reissue, but would infringe the amended claims.
Second, the patented claims require the composition to comprise a polymer selected from a Markush-type listing of acrylate polymers, while the new claims require the composition to comprise an acrylate polymer, but do not require such polymer to be one of the listed alternatives. This is broadening as a composition comprising an acrylate polymer, but not one of those in the Markush-type listing of the patented claims, would not have infringed the patent under reissue, but would infringe the amended claims.
Regarding step two, MPEP §1412.02 continues in part (emphasis added):
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps:

1. The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application file (of the patent to be reissued) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.
If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

In this case, in respect to the first broadening aspect during the prosecution of the underlying patent the applicant amended claim 1 (Claims, filed 10 November 2016) to recite:
An antiseptic solution comprising: about 0.0001 w/v to about 2.0% w/v of a cationic antiseptic agent, wherein the cationic antiseptic agent comprises a cationic surfactant and one selected from the group consisting of a biguanide or a bis-(dihydropyridinyl)-decane derivative…

and argued (Remarks filed 10 November 2016, p. 6) that
…no combination of the cited prior art discloses or suggests at least the combination of features recited in amended claim 1, particularly, for example, “about 0.0001% w/v to about 2.0% w/v of a cationic antiseptic agent, wherein the cationic antiseptic agent comprises a cationic surfactant and one selected from the group consisting of biguanide or a bis-(dihydropyridinyl)-decane derivative.”

thus, surrendering the argued subject matter.
In respect to the second broadening aspect, during the prosecution of the underlying patent applicant amended claim 1 (Claims, filed 01 June 2017) to recite:
…a film forming polymer comprising an acrylate polymer…wherein the polymer is selected from the group consisting of 2-propenoic acid, 2-methyl-, polymer with butyl 2-propenoate and methyl 2-methyl-2-propenoate and 2-propenoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2-propenoic acid and N-(1,1,3,3tetramethylbutyl)-2-propenamide…

and argued (Remarks, filed 01 June 2017, p.5) 
…no combination of the cited art discloses or suggests at least the combination of features recited in amended claim 1, including, for example, “wherein the polymer is selected from the group consisting of 2-propenoic acid, 2-methyl-, polymer with butyl 2-propenoate and methyl 2-methyl-2-propenoate and 2-propenoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2-propenoic acid and N-(1,1,3,3tetramethylbutyl)-2-propenamide,” as presently claimed…Indeed, nowhere does the art as cited disclose these specific polymers…

thus, surrendering the argued subject matter.
Regarding step three, the cationic surfactant has been entirely eliminated, this is similar to the example detailed in MPEP §1412.02 III(B)(1).and therefore there is no resultant avoidance of the recapture rule.
Still further regarding step three, the patented Markush-type listing of potential acrylate polymers has been broadened to the genus of acrylate polymers this is similar to the example detailed in MPEP §1412.02 III(B)(4). The analysis thus turns to whether the cancelled subject matter was “well known in the prior art”. In this case, Canadian Patent 1,290,250 (GLUCK) discloses, as exemplary film forming polymers, acrylaminoacrylates and methacrylates (p.9 l.5-21) which meets the limitation of a film forming polymer comprising an acrylate polymer, and thus, since the subject matter was known, this is also impermissible recapture.
Further regarding step three, the amended claims narrow from a solvent in the patented claims to the species “about 70% v/v of alcoholic solvent comprising isopropanol” and further narrow by the addition of the method steps; however, these narrowing amendments are not materially related to the surrender generating limitations and therefore do not result in avoidance of the recapture rule.
Since all three steps of the test for impermissible recapture, in respect to the cationic surfactant and the film-forming acrylate polymer, are met, broadened claims 20-27, 38, and 39 are rejected under 35 USC §251.

Oath/Declaration
The Reissue Oath/Declaration, filed on 19 August 2022, is objected to as it is defective.
The reissue oath/declaration recites, in part:
…which error caused the patentee to claim less than they had a right to claim. Patentee respectfully submits that the error is corrected by the introduction of new claims 20-27, 38 and 39. Among the aforementioned claims, claim 20 is independent and is broadened with respect to claim 16 of the ‘066 patent. In particular, claim 20 does not require a cationic surfactant, about 0.1%w/v to about 5%w/v of an acrylate polymer, a specific acrylate polymer, or about 0.04% to about 0.15%w/v of an anionic tinting agent, as recited in claim 16 of the ‘066 patent, Applicant submits that these limitations to claim 16 of the ‘066 patent represent an error which caused patentee to claim less than they had a right to claim.

MPEP §1414(II) recites, in part (emphasis added):
[t]The oath/declaration must specifically identify an error…Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

The reissue oath/declaration is objected to since it only refers to the proposed solution to the error, and not the error itself. It is suggested that applicant include a statement such as “the antiseptic solution claimed in the patent was too narrow in requiring a cationic surfactant and a polymer selected from the group consisting of 2-propenoic acid, 2-methyl-, polymer with butyl 2-propenoate and methyl 2-methyl-2-propenoate and 2-propenoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2-propenoic acid and N(1, 1,3,3tetramethylbutyl)-2-propenamide.” See 37 CFR §1.175 and MPEP §1414.
Still further, the reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application—that is the broadening of the patented claims by impermissible recapture as detailed in (3) above–is not an error in the original patent. See 37 CFR §1.175 and MPEP §1412.02.

Claims 1-27, 38 and 39 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (3) above.

Response to Amendment and Argument
Applicant’s amendments to claims 20-27 and 38, adding the method steps of patented claim 16, distinguish over the previously cited prior art and overcomes the rejections based thereon, which have been withdrawn.

Regarding the rejection under 35 USC §251 for impermissible recapture, applicant asserts that due to their amendments to claims 20-27 and 38 and the addition of new claim 39—by including the method step limitations of patented claim 16—the claims are not based on impermissible recapture, since such steps were separately argued and found to be patentable during the prosecution of the patent.
However, claims 20-27, 38, and 39 are still broadened by: (1) entirely omitting the surrender generating limitation of the cationic surfactant, and (2) by retaining, in broadened form, the surrender generating limitation of the acrylate polymer.
Regarding the cationic surfactant surrender generating limitation, this is similar to the example detailed in MPEP §1412.02 III(B)(1). Since the surrender generating limitation has been entirely omitted, and the narrowing limitations are in unrelated aspects, there has been impermissible recapture.
Regarding the acrylate polymer surrender generating limitation, this is similar to the example detailed in MPEP §1412.02 III(B)(4). Since the surrender generating limitation has been retained in broadened form—that is, the patented Markush-type listing of potential acrylate polymers has been broadened to the genus of acrylate polymers—the analysis turns to whether the cancelled subject matter was “well known in the prior art”. In this case, GLUCK discloses, as exemplary film forming polymers, acrylaminoacrylates and methacrylates (p.9 l.5-21) which meets the limitation of a film forming polymer comprising an acrylate polymer, and thus, since the subject matter was known, and since the narrowing limitations are in an unrelated aspect, this is also impermissible recapture. Thus, the rejection of the claims as being based on impermissible recapture under USC 251 is maintained.

Claims Free of the Prior Art
While rejected under 35 USC §251 as detailed above, claims 1-27, 38, and 39 are free of the prior art.
GLUCK is the closest prior art made of record. Regarding patented claims 1-19, as with Patent Application Publications 2009/0156406 (DUJARDIN), 20110274770 (SCHOLZ), and 2003/0198673 (OSHLACK) during the prosecution of the parent application, GLUCK fails teach or fairly suggest the claimed potential film-forming polymers, and further fails to teach or fairly suggest the presence of a cationic surfactant. Regarding claims new claims 16-18, 20-27, 38 and 39, GLUCK fails to teach or suggest a method of adhering a drape to a surface as required by the claims.

Conclusion
THIS ACTION IS MADE FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,821,066 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E Vincent]/
Patent Reexamination Specialist, CRU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991